Ter Curiam.

The errors relied on for reversing the judgment are, 1st. That no account of items was filed with the declaration. And 2d. That the dates of delivery and the prices of the several articles are not specified in the declaration. The action is inde-bitatus assumpsit for horses sold to the plaintiff in error. The first count is « for divers horses and mares” before that time' sold and delivered. In the third count, the horses are described particularly by color. This was certainly a description sufficiently plain and particular to give the defendant full notice of the character of the claim, and this is all the statute requires. But if it were not, it would only deprive the plaintiff of giving evidence of any thing that was not so described in the declaration. The defen-, dant went to trial on non assumpsit, and made no objection to any evidence given. Let the judgment be affirmed.